Smith, Judge.
Palmer, whose teaching contract with the Putnam County Board of Education was not renewed, received a hearing in accordance with the so-called "Fair Dismissal Law.” Ga. L. 1975, p. 360 et seq. (Code Ann. Ch. 32-21C). She appealed the local board’s decision to the State Board of Education, which affirmed. An action against the state board seeking review of its appellate decision was then filed in the Fulton County Superior Court. The superior court dismissed the action, and we affirm. The appellant relies solely upon the Georgia Administrative Procedure Act (Ga. L. 1964, p. 338 et seq. (Code Ann. Ch. 3A)) as the authority for judicial review of the state board’s decisions. Our decision here need go no further than to point out that "the Administrative Procedure Act does not apply to the State Board of Education when, as here, the board sat as an appellate body and did not decide the controversy de novo but based its appellate decision on the evidence heard by the local board ”Hood v. Rice, 120 Ga. App. 691, 694 (172 SE2d 170).

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.